Citation Nr: 0424810	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-06 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a conversion 
disorder.  

2.  Entitlement to a compensable rating for residuals of a 
brain concussion. 


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1963 to February 
1965.

This appeal to the Board of Veterans Appeals (Board) arises, 
in part, from an October 2000 rating action that denied a 
compensable rating for residuals of a brain concussion.  A 
Notice of Disagreement (NOD) was received in May 2001, and a 
Statement of the Case (SOC) was issued in July 2001.  A 
Supplemental SOC (SSOC) was issued in May 2002,  reflecting 
the RO's denial of service connection for a conversion 
disorder, to include as secondary to the service-connected 
brain concussion.  In June 2002, the veteran filed a 
Substantive Appeal on the higher evaluation issue; in that 
document, the veteran also revoked his Power of Attorney to 
the Vietnam Veterans of America, notifying the RO that that 
he would represent himself in this appeal, and expressed 
disagreement with the denial of service connection for a 
conversion disorder (which the Board accepts as an NOD).  By 
rating action of March 2004, the RO confirmed and continued 
the denial of service connection for a conversion disorder, 
and issued an SSOC later that month.  In April 2004, a 
statement was received from the veteran that may be construed 
as a Substantive Appeal with respect to the issue of service 
connection for a conversion disorder.  A SSOC was issued 
later in April 2004.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim for service connection for a conversion disorder on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled Veterans of America v. Secretary, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

In two written statements dated and received at the RO in May 
2001, the veteran's then representative, requested an RO 
hearing on the veteran's behalf.  The RO never responded to 
the request, and the record does not indicate that the 
hearing request was ever withdrawn.  Under the circumstances, 
the Board finds that the RO should arrange for the veteran to 
testify during an RO hearing.

A review of the record also discloses conflicting medical 
evidence as to whether the veteran's current psychiatric 
manifestations are residuals of his service-connected brain 
concussion.  Thus, this matter bears on both the claim for 
service connection and the claim for increase.  As the 
evidence currently of record is insufficient to fairly 
evaluate the claims on appeal, the Board finds that the 
veteran should be afforded a VA psychiatric examination, by a 
board of at least two examiners, that attempts to reconcile 
the conflicting medical evidence and arrive at a definitive 
opinion as to whether any current psychiatric disability, to 
include a conversion disorder, is medically related to any 
incident of his military service, to include the in-service 
brain concussion.    

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should schedule, at the 
earliest available opportunity, a hearing 
for the veteran and any witnesses before 
a Decision Review Officer at the RO.

2.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim for service connection for a 
conversion disorder on appeal.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination by a board of at least two 
examiners.  The entire claims file must 
be made available to the physicians 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The board of examiners should render a 
single, collaborative opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
psychiatric disability, to include a 
conversion disorder, is medically related 
to injury or disease during active 
military service, to specifically include 
the in-service brain concussion.  In 
rendering this opinion, the board should 
attempt to reconcile the conflicting 
medical evidence to arrive at a 
definitive opinion, and, in doing so, 
specifically review and discuss the 
service medical records, the August 2000 
neuropsychological evaluation of Douglas 
Williams, Psy.D., the March 2002 
psychological examination report of 
Meredith McCarran, Ph.D., the February 
and March 2002 psychiatric examination 
reports of Bruce Goderez, M.D., and the 
March 2004 VA physician's mental health 
clinical report   

The board of examiners should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the VA medical facility at which 
it was to have been conducted. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


